Title: To Thomas Jefferson from Joel Barlow, 26 May 1808
From: Barlow, Joel
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Kalorama 26 May 1808—
                  
                  The Bearer Mr. Mansfield is highly recommended to my by Mr. Lee as a man of integrity & intelligence. I know him to be charged with Mr. Lee’s business, & believe the permission he asks for would be essentially necessary to its completion. I was myself charged with asking this permission early in April last, and did then propose it verbally to Mr. Gallatin, but owing to the miscarriage of a letter it was not followed up at that time, and has been unavoidably delayed till now.—The daily expence to the public of nourishing so many seamen as Mr. Lee has on hand is a reason for soliciting your decision on the subject earlier than it could be obtained if laid over till your arrival at the seat of Government.
                  with great respect. yr. obt. sert.
                  
                     Joel Barlow
                     
                  
               